Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Duane Montgomery appeals the district court’s orders dismissing his civil action, denying his motions for entry of default and default judgment, and denying his motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court; Montgomery v. United States, No. 5:14-ct-03279-H (E.D.N.C. Mar. 7, & Mar. 31, 2016). We deny Montgomery’s motions for transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED